Case 4:21-cr-00103-SMR-HCA Document 144 Filed.07/21/21 Page 1of1

AO 442 (Rey. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

Received
for the U.S. Marshals Service
Southern District of lowa Southern District of lowa

1:10 pm, Jul 20 2021

United States of America

Vv. )

) Case No. 4:21-CR-103
)
RONALD HARRIS )
)
ee a )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) _ RONALD HARRIS 5

 

who is accused of an offense or violation based on the following document file filed with the court:

Indictment 1 Superseding Indictment O Information © Superseding Information © Complaint

1 Probation Violation Petition (1 Supervised Release Violation Petition O Violation Notice Order of the Court

This offense is briefly described as follows:

Ct. I: Conspiracy to Distribute a Controlled Substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 841(b)(1)(C), and 846

 

 

 

 

Date: ——_07/20/2021 Maus Was -
: DEPUTY CLERK
City and state: Des Moines,lowa Helen C. Adams, Chief U.S. Magistrate Judge
Printed name and title
Return
This warrant was received on (date) —__ ___, and the person was arrested on (date) 7 [ 2 [ Yh 2 -f

at (city and state) DS May PER TA

TO

pae 2/ 2/2 _
Odnene Uy Bitte

Printed name and title

 

 

 
